Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Silvia Salvadori  on  May 31, 2022.
In the claims: 
Cancel claims 1, 3, 5-15.


DETAILED ACTION
This Office Action is responsive to Applicant's Remarks/After Non-Final rejection, filed March 29, 2022. In view of examiner amendments above, claims  2 and 4  are pending. Claims 1, 3, 5-17 are cancelled. 
Rejections Withdrawn
The status for each rejection and/or objection in the previous Office Action is set out below.
1. The rejection of claims 2 and 4 under 35 U.S.C. § 112  second paragraph is withdrawn in view of claim amendments to define formulae (II),  (III) and (IV).
2. The objection to claim 4 has been addresses. 
Allowable Subject Matter
Claims 2 and 4 are allowable. The examiner has conducted a search and has not found relevant prior art that would meet the claims limitations.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed one-pot  process for producing elafibranor comprising the step of claim 2by reacting formula II or IIa in the presence of a strong base comprising sodium or potassium hydroxide is novel and non-obvious over the prior art. 
The closest prior art is WO2004/005233 of the record which teaches producing elafibranor which process entails reacting by reacting substrate in the presence of potassium carbonate.
The Applicants showed in the comparative examples of the disclosure the criticality of conducting reaction in the presence of strong base KOH or NaOH which results in minimizing side reactions of elimination, plolymerization, by precipitation of phenolates intermediates [0061]-[0074], which are the distinct features of the instantly claimed process. 
Therefore, the prior art neither anticipates nor reasonably makes obvious the claimed invention and therefore, the claimed invention is deemed novel and unobvious over the prior art.
Conclusion
In view of examiner amendment above, claims 2 and 4  are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622